PER CURIAM.
We affirm the trial court’s determination that T.M. committed two delinquent acts: burglary of a dwelling,1 and criminal mischief.2 The court withheld adjudication and issued a judicial warning. However, a prior order indicates that T.M. committed felony criminal mischief rather than misdemeanor criminal mischief as found by the trial judge. Accordingly, we remand this cause to reflect the finding that T.M. committed misdemeanor rather than felony criminal mischief and otherwise affirm.
AFFIRMED; REMANDED.
W. SHARP, HARRIS and THOMPSON, JJ., concur.

. § 810.02, Fla. Stat.


. § 806.13, Fla. Stat.